                     Case 1:18-cv-04763-LMM Document 17 Filed 07/17/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                     Northern District
                                                  __________  District of
                                                                       of Georgia
                                                                          __________


   SOUTHERN ENVIRONMENTAL LAW CENTER                              )
                             Plaintiff                            )
                                v.                                )      Case No.   1:18-CV-04763-LMM
        FEDERAL AVIATION ADMINISTRATION                           )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          SOUTHERN ENVIRONMENTAL LAW CENTER                                                                                  .


Date:          07/17/2019                                                                   s/ Bob Sherrier
                                                                                           Attorney’s signature


                                                                                    ROBERT D. SHERRIER 979890
                                                                                       Printed name and bar number
                                                                                    Ten 10th Street NW, Suite 1050
                                                                                          Atlanta, GA 30309


                                                                                                 Address

                                                                                        bsherrier@selcga.org
                                                                                             E-mail address

                                                                                            (404) 521-9900
                                                                                            Telephone number

                                                                                            (404) 521-9909
                                                                                              FAX number


            Print                        Save As...                                                                  Reset
